            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                      1:20 CV 31 MR WCM

ERIN OSMON,                     )
                                )
           Plaintiff,           )
v.                              )                           ORDER
                                )
UNITED STATES OF                )
AMERICA and FNU                 )
ROBINSON                        )
                                )
           Defendants.          )
_______________________________ )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 2) filed by Russell R. Bowling. The Motion indicates

that Mr. Bowling, a member in good standing of the Bar of this Court, is local

counsel for Plaintiff Erin Osmon, and that he seeks the admission of Jonathan

Corbett, who the Motion represents as being a member in good standing of the

Bar of the State of California. It further appears that the requisite admission

fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 2) and ADMITS

Jonathan Corbett to practice pro hac vice before the Court in this matter while

associated with local counsel.
                                 Signed: February 5, 2020
